  Case 16-06977         Doc 44     Filed 10/02/18 Entered 10/02/18 11:16:55              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-06977
         KUANA K WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/29/2016.

         2) The plan was confirmed on 05/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/19/2016, 03/08/2017, 12/19/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/13/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-06977        Doc 44        Filed 10/02/18 Entered 10/02/18 11:16:55                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,521.00
       Less amount refunded to debtor                              $15.26

NET RECEIPTS:                                                                                      $6,505.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $305.12
    Other                                                                     $82.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,387.12

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE         Unsecured         187.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         600.00        536.80          536.80           0.00        0.00
COMMONWEALTH EDISON               Unsecured         300.00      1,302.53        1,302.53           0.00        0.00
CREDENCE RESOURCE MANA            Unsecured         724.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP              Unsecured         474.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP              Unsecured         278.00           NA              NA            0.00        0.00
DIRECTV LLC                       Unsecured         514.00        514.77          514.77           0.00        0.00
ENHANCED RECOVERY CO L            Unsecured         156.00           NA              NA            0.00        0.00
GREATER SUBURBAN ACCEPTANCE       Secured        4,200.00     10,662.39        10,662.39        848.39    1,136.95
GREATER SUBURBAN ACCEPTANCE       Unsecured      9,842.00            NA              NA            0.00        0.00
IL DEPT OF EMPLOYMENT SECURITY    Priority          238.00           NA              NA            0.00        0.00
Madison Gas & Electric            Unsecured         366.00           NA              NA            0.00        0.00
PORANIA LLC                       Unsecured            NA         430.00          430.00           0.00        0.00
PRA RECEIVABLES MGMT              Unsecured         455.00        443.49          443.49           0.00        0.00
PROGRESSIVE LEASING               Secured           500.00      1,766.38        1,766.00          28.12     105.16
PROGRESSIVE LEASING               Unsecured      1,266.38            NA             0.38           0.00        0.00
SPEEDY CASH ILLINOIS INC          Unsecured         300.00           NA              NA            0.00        0.00
Stellar Recovery Inc              Unsecured         744.00           NA              NA            0.00        0.00
US BANK                           Unsecured         485.00           NA              NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA       6,301.36        6,301.36           0.00        0.00
WHY NOT LEASE IT                  Unsecured      1,260.00       1,433.88        1,433.88           0.00        0.00
WHY NOT LEASE IT                  Secured           500.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-06977         Doc 44      Filed 10/02/18 Entered 10/02/18 11:16:55                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,662.39            $848.39         $1,136.95
       All Other Secured                                  $1,766.00             $28.12           $105.16
 TOTAL SECURED:                                          $12,428.39            $876.51         $1,242.11

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,963.21                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,387.12
         Disbursements to Creditors                             $2,118.62

TOTAL DISBURSEMENTS :                                                                        $6,505.74


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
